department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun u j l xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxx individual xxxxxxxxxxx plan x plan y xxxxxxxxxxx xxxxxxxxxxx company n xxxxxxxxxxx company m xxxxxxxxxxx amount a amount amount c xxxxxxxxxxx xxxxxxxxxxx xxxxxxxxxxx dear xxxxxxxxxx this is in response to a letter dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code 2g the following facts and presentations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received distributions from plan x and plan yin the amount of amount a and amount b respectively and that he intended to make a trustee-to-trustee transfer of the distributions totaling amount c into a rollover ira with company m taxpayer a asserts that his failure to accomplish rollovers within the 60-day periods prescribed by sec_402 of the code was due to an error made by his financial advisor individual b of company n on date taxpayer a received a check for amount b from plan y the check was made payable to company m fbo taxpayer a also on date taxpayer a received a check for amount a from plan x the check was payable to company mira fbo taxpayer a on date within the 60-day period taxpayer a took the checks to company m intending to deposit them in an ira and he signed company m's application form given to him by individual b however individual b mistakenly had him sign an investment application rather than an ira application accordingly company m opened a non-ira account for taxpayer a documentation submitted shows that individual b acknowledged that due to a paperwork error on his part a non-ira account was established with company m instead of an ira account as taxpayer a intended based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to the distributions of amount a and amount b sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a of the code 2ft l438036 sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 a of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to an error made by his financial advisor individual b of company n therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c amount a from plan x and amount b from plan y provided all other requirements of sec_402 of the code except the 60-day requirement are met the contribution of amount c will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxx xxxxxxxxxxx at xxxxxxxxx all correspondence should be addressed to se t ep ra t3 sincerely yours --l k __ __ b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxxxxxx
